-DETAILED ACTION-
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on November 28, 2022 has been entered. 
Priority
This application does not claim priority. Its effective filing date is June 30, 2020. 
Claim Status
Claims 1-23 are pending and examined. Claims 24-32 were cancelled. Claims 1, 11, and 15 were amended. 
It is noted that the claims do not comply with 37 CFR 1.121. The status identifier for Claim 15 “Original” is not correct because the claim was amended.  
Withdrawn Claim Objections

Objection to claim 11 is withdrawn because “18-MEA” was preplaced with 18-methyl eicosanoic acid. 
Withdrawn Claim Rejections — 35 USC 112
Rejection of claim 1 is withdrawn because “/among” was deleted from the claim. 
Rejection of claim 6 is withdrawn because the applicant provided a reference by PubChem to show the chemical structure of methylnonyl acetic aldehyde. The applicant did not place the PubChem reference on the record. The examiner obtained the current PubChem web page for chemical 110-41-8 (2-methylundecanal) and put it on the record in PTO-892 attached to this office action as a citation PubChem Compound Summary 2-Methylundecanal (Accessed from https://pubchem.ncbi.nlm.nih.gov/compound/2-Methylundecanal , Accessed on December 5, 2022, Pages 1-4). Page 4 of the reference recites methyl nonyl acetic aldehyde as a synonym for compound 2-methylundecanal (110-41-7). 
Rejection of claim 15 is withdrawn because the claim was amended by replacing room temperature with 21°C. 
Rejections of claims 2-5, 7-14, 16, and 17 are withdrawn because the claims no longer depend from an indefinite claim. 
Withdrawn Claim Rejections — 35 USC § 102 and § 103
Rejections of claim 15 are withdrawn because claim 15 was amended to require the drying step to occur at about 21°C. The prior art method teaches drying the hair with a blow drier (paragraph 0125-0127). Paragraph 0128 states that after the hair is dry, the hair is sectioned and each section is cooled by the application of cool air until completely cooled. Based on this teaching it would have been reasonable to conclude that the hair was dried at a temperature above 21°C because the method is described as requiring cooling the hair. Based on the rest of the teachings of the reference, it is apparent that the hair is dried at a temperature of about 50°C and greater (Abstract and Claims).   
Claim Objections
	Claims 1, 2, 4-6, 18, and 21 are objected to for being inconsistent. The claims recite “aldehyde-bearing-compound”, “aldehyde-bearing compound”, and “aldehyde bearing compound”. The applicant is requested to amend the claims and use one version of the name so that the claims are consistent.  
	Claim 6 is objected to because the “-“ in “-methylnonyl” is a typographical error. Claim 6 is further objected to because it contains “acetaldehyde” twice. Appropriate correction is required. 
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 15 requires the drying step to be carried out at about 21°C. This limitation is not anticipated nor obvious over Savaides. Savaides teaches exposing the hair to 50°C or greater (Abstract), from about 60 to 190°C, and from about 100 to about 160°C (paragraph 0034). It would not have been obvious to the skilled artisan to modify the method of Savaides by drying the hair at a temperature of about 21°C because Savaides requires the temperature to be at least about 50°C. A temperature of about 21°C is not considered close enough to about 50°C for a person skilled in the art expected about 21°C to have the same effect as about 50°C. Based on the prior art of record, it would not have been obvious to modify Savaides to arrive at the claimed method. 
Claim Rejections — 35 USC 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-9, 12, 16, 20, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 7 and 9 further define the polyanion as being “sulfo/sulfonate bearing polymer”. The claims are indefinite because the meaning of “/” in “sulfo/sulfonate” is unknown. It could be interpreted as “and”, “or”, and “and or or”. 
	Claims 9, 12, and 22 recite “a copolymer of acrylic acid/acrylamidomethyl propane sulfonic acid”. The claims are indefinite because the meaning of “/” is unknown and it could be interpreted as “and”, “or”, and “and or or”. 
	Claim 8 is indefinite because it depends from and contains indefinite limitations of claim 7.  
	Claim 16 requires a range of temperatures from about 25 degrees to about 120 degrees. The claim is indefinite because it does not state units of the degrees. The claim could be interpreted as referring to Celsius or Fahrenheit. The specification does not clarify this issue because it recites the same language in originally filed claim 16. 
Claim 20 recites the limitation "the polyelectrolyte complex" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. 
Maintained Claim Rejections — 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed publication, or in public
use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-9, 12-14, and 17-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Savaides (US 2017/0360679 A1 Published December 21, 2017).
The claims encompass a method of increasing the volume of a fiber comprising applying to the fiber components as claimed, and drying the fiber to form a polyelectrolyte complex on the fiber that increases the dimension of the fiber.
Example 20 teaches a method of volumizing human hair with an anionic complex coacervate with chitosan:aldehyde (paragraphs 0123-0130).
Claims 1 and 18 are anticipated because Example 20 teaches a method of increasing volume of hair fibers with complex coacervates of a polyanion and chitosan:vanillin by applying the anionic formulation comprising sodium polystyrene sulfonate as described in Table 26 to the root sections of hair, waiting 1 minute, applying the chitosan and vanillin composition described in Table 27 to hair from root to ends, and drying hair with a blow dryer. The polyanion, polystyrene sulfonate complex coacervate formation with chitosan/vanillin on hair and its effect on tresses using the procedure above demonstrated good volume increase for a single treatment that lasted 5-6 shampoos or more. Paragraph 0108 describes the chitosan/vanillin film as crosslinked. The prior art does not state whether or not the chitosan is crosslinked with vanillin in the composition prior to application to hair. As evidenced by applicant’s specification paragraph 0041, a formulation containing chitosan crosslinked to vanillin for use in the methods was prepared by combining the components in amounts set forth in Table A. Ingredients and their concentrations in Table A are identical to ingredients and their concentrations in Table 27 of the prior art. Thus, as evidenced by applicant’s specification, composition in Table 27 contains chitosan crosslinked with vanillin. The prior art method teaches the same active steps as presently claimed method. The prior art method does not state at which point the complex coacervate is formed. However, the complex in the prior art method would have formed during the drying step because the prior art method teaches drying the hair after the compositions are applied to hair. The phrase “to form a polyelectrolyte complex” is an intended result of drying which is a required active process step. Since the same active method step, drying, occurs in the prior art method, the complex coacervate forms during the drying step.
Claim 2 is anticipated because paragraph 0125 teaches washing the hair and blotting to remove excess water, prior to application of the two compositions. Thus, the hair is wet prior to application of the two compositions that form the coacervate.
Regarding claims 3 and 20, Example 20 does not specify chitosan that was used in the method. In the examples, only Example | in paragraph 0057 teaches that chitosan having a molecular weight range of 50,000-1,000,000 g/mole with 95% deacetylation was used with vanillin. Since none of the subsequent examples, including example 20, do not specify chitosan by molecular weight and deacetylation value, it would have been reasonable to conclude that chitosan disclosed in example 1 was used for the remaining examples. Thus, the limitations of claims 3 and 20 are anticipated because chitosan described in (i) is identical to exemplified chitosan.
Claims 4, 5, and 21 are anticipated because the method requires vanillin.
Claims 7-9, 12, and 22 are anticipated because the method requires sodium polystyrene sulfonate.
Claims 13 and 14 are anticipated because the method requires treating human hair.
Claim 17 and the limitation in claim 18 that requires a range from about 1 to 10 washings are anticipated because the prior art method teaches that a single treatment lasts 5-6 shampoos.
Claim 19 is anticipated because the prior art method requires applying the compositions to human head hair, which is a field of hair, a tress of hair or a portion thereof.
Claim 23 is anticipated because the prior art method teaches increasing hair volume where the volume increase was 75.19%. By increasing hair volume, the method makes the hair less fine.
Maintained Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14 and 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over Savaides (US 2017/0360679 A1 Published December 21, 2017).
The claims encompass a method of increasing the volume of a fiber comprising applying to the fiber components as claimed, and drying the fiber to form a polyelectrolyte complex on the fiber that increases the dimension of the fiber.
Example 20 teaches a method of volumizing human hair with an anionic complex coacervate with chitosan:aldehyde (paragraphs 0123-0130).
Methods in claims 1 and 18 are disclosed by Example 20 because Example 20 teaches a method of increasing volume of hair fibers with complex coacervates by applying the anionic formulation comprising sodium polystyrene sulfonate as described in Table 26 to the root sections of hair, waiting 1 minute, applying the chitosan and vanillin composition described in Table 27 to hair from root to ends, and drying hair with a blow dryer. The polyanion, polystyrene sulfonate complex coacervate formation with chitosan/vanillin on hair and its effect on tresses using the procedure above demonstrated good volume increase for a single treatment that lasted 5-6 shampoos or more. Paragraph 0108 describes the chitosan/vanillin film as crosslinked. The prior art does not state whether or not the chitosan is crosslinked with vanillin in the composition prior to application to hair. As evidenced by applicant’s specification paragraph 0041, a formulation containing chitosan crosslinked to vanillin for use in the methods was prepared by combining the components in amounts set forth in Table A. Ingredients and their concentrations in Table A are identical to ingredients and their concentrations in Table 27 of the prior art. Thus, as evidenced by applicant’s specification, composition in Table 27 contains chitosan crosslinked with vanillin. The prior art method teaches the same active steps as presently claimed method. The prior art method does not state at which point the complex coacervate is formed. However, the complex in the prior art method would have formed during the drying step because the prior art method teaches drying the hair after the compositions are applied to hair. The phrase “to form a polyelectrolyte complex” is an intended result of drying which is a required active process step. Since the same active method step, drying, occurs in the prior art method, the complex coacervate forms during the drying step.
Limitations of claim 2 are disclosed because paragraph 0125 teaches washing the hair and blotting to remove excess water, prior to application of the two compositions. Thus, the hair is wet prior to application of the two compositions that form the coacervate.
Regarding claims 3 and 20, Example 20 does not specify chitosan that was used in the method. In the examples, only Example 1 in paragraph 0057 teaches that chitosan having a molecular weight range of 50,000-1,000,000 g/mole with 95% deacetylation was used with vanillin. Since none of the subsequent examples, including example 20, do not specify chitosan by molecular weight and deacetylation value, it would have been reasonable to conclude that chitosan disclosed in example 1 was used for the remaining examples. Thus, the limitations of claims 3 and 20 are disclosed because chitosan described in (i) is identical to exemplified chitosan.
The second and the third embodiment in claims 3 and 20 are obvious because prior art teaches that chitosan has decacetylation from 50% to 100% and a molecular weight that ranges of 50,000- 1,000,000, 300,000-2,000,000, and 500,000-5,000,000 g/mole (paragraph 0026). The claimed ranges in embodiments ii and iii are obvious because the ranges overlap with prior art ranges.
Limitations of claims 4, 5, and 21 are disclosed because the method requires vanillin.
Limitations of claims 7-9, 12, and 22 are disclosed because the method requires sodium polystyrene sulfonate.
Limitations of claims 13 and 14 are disclosed because the method requires treating human hair.
Limitations of claim 17 and limitation in claim 18 that requires a range from about 1 to 10 washings are disclosed because the prior art method teaches that a single treatment lasts 5-6 shampoos.
Limitations of claim 19 are disclosed because the prior art method requires applying the compositions to human head hair, which is a field of hair, a tress of hair or a portion thereof.
Limitations of claim 23 are disclosed because the prior art method teaches increasing hair volume where the volume increase was 75.19%. By increasing hair volume, the method makes the hair less fine.
Regarding claim 6, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method in Example 20 by replacing vanillin with o-vanillin, with a reasonable expectation of success because Savaides teaches that preferred aldehyde-bearing compounds include vanillin and o- vanillin (paragraph 0027). Replacing one equivalent with another to obtain a predictable result supports obviousness.
Regarding claim 10, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method in Example 20 by replacing sodium polystyrene sulfonate with oxidized keratin, with a reasonable expectation of success because Savaides teaches polystyrene sulfonate and oxidized keratin as suitable polyanionic materials, and replacing one equivalent with another to obtain a predictable result supports obviousness.
Regarding claim 11, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method in Example 20 by replacing sodium polystyrene sulfonate with natural gum arabic, with a reasonable expectation of success because Savaides teaches polystyrene sulfonate and natural gum Arabic as suitable polyanionic materials, and replacing one equivalent with another to obtain a predictable result supports obviousness.
Regarding claim 16, the method in Example 20 does not teach the drying temperature. It would have been obvious to have dried the hair at a temperature from about 50°C to about 190°C, with a reasonable expectation of success because Savaides teaches from about 50°C to about 190°C as a suitable hair drying temperature (paragraph 0034). The claim is included in the rejection for the purpose of compact prosecution. The claimed range, whether interpreted as °C or °F, is obvious over the prior art range because the ranges overlap. 
Examiner’s Response to Applicant’s Arguments
In the remarks dated November 28, 2022, the applicant traversed the rejections.
Applicant’s arguments were fully considered but are not persuasive for the following reasons.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the invention relates to a process only having two components, where the first component is a pre-crosslinked compound formed from chitosan and the aldehyde-bearing compound, and then the polyanion; Savaides does not anticipate nor render obvious these limitations) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims recite the transitional phrase “comprising”, thus the claimed method is not limited to recited elements. 

Paragraph 0108 of Savaides describes the chitosan/vanillin film as crosslinked. The prior art does not state whether or not the chitosan is crosslinked with vanillin in the composition of example 20 prior to application to hair. However, as evidenced by applicant’s specification paragraph 0041, a formulation containing chitosan crosslinked to vanillin for use in the methods was prepared by combining the components in amounts set forth in Table A. Ingredients and their concentrations in Table A are identical to ingredients and their concentrations in Table 27 of Savaides. Thus, as evidenced by applicant’s specification, it would have been reasonable to conclude that the composition in Table 27 of Savaides contains chitosan crosslinked with vanillin. The claimed chitosan crosslinked with an aldehyde-bearing-compound was formed from the same reagents, identical amounts, and in the same manner as Savaides’ composition comprising chitosan and vanillin in Example 20. As evidenced by applicant’s specification, Savaides’ composition, prior to application to hair, contains chitosan crosslinked with vanillin. The examiner has provided a sound basis for believing that Savaides’ composition contains chitosan crosslinked with vanillin. The Office does not have the means to test Savaides’ composition in Table 27 to determine whether or not chitosan is crosslinked with vanillin. The burden is on the applicant to show that the composition in Table 27 of Savaides does not contain chitosan crosslinked with vanillin. MPEP 2112.01(1) states “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. Jn re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).”
The examiner does not agree with applicant’s statement that “Table A of the instant specification and Table 27 of Savides are merely listings of ingredients provided in table form for a reader’s convenience. The listing of ingredients is not a disclosure of a method.” because paragraph 0041 explicitly states that a formulation containing chitosan crosslinked to vanillin for use in the methods of the invention was prepared by combining the components as set forth in Table A. Paragraph 0041 of applicant’s specification is reproduced below:

    PNG
    media_image1.png
    570
    773
    media_image1.png
    Greyscale
.
Paragraph 0124 of Savaides teaches preparing a chitosan and vanillin formulation by incorporating the ingredients and their corresponding amounts as shown in Table 27. Paragraph 0124 is reproduced below:

    PNG
    media_image2.png
    210
    401
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    150
    415
    media_image3.png
    Greyscale
. 
Paragraph 0108 was relied upon to show that Savaides recognized that chitosan and vanillin are crosslinked to each other. The evidence that the crosslinking occurred prior to application to hair is in applicant’s own specification as discussed above. 
The teaching of Savaides regarding the complexing that occurs when the polyanion is added is irrelevant. The formation of the complex of the three components on hair does not take away from evidence that shows chitosan and vanillin crosslinking upon mixing and prior to application to hair. The examiner showed sufficient evidence that Savaides’ composition in Table 27 comprises chitosan crosslinked with vanillin. 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alma Pipic/ 
Primary Examiner, Art Unit 1617